Title: From Alexander Hamilton to James McHenry, 4 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York October 4th. 1799
          
          I enclose to you a letter from Colonel Ogden, and request that the necessary funds may be immediately forwarded to him he may be immediately furnished with the necessary funds to complete the payment for the land
          I address myself to you on this subject as the thing does not belong to the Pay master’s department, and the department of the Quarter Master is not yet completely organized.
          I have just received your’s of the third of this month. You will perceive by recurring to my letter on the subject, that the models sent were not intended to govern as to quality, but merely as to fashion and colour. It is not expected that black velvet will be used for the privates. —— It is expected that black velvet will be used for the officers only and not for the privates—For these black cloth will be used unless some species of Cloth velvet plush can be found which will be as cheap as Cloth. I am not particular as to the Ferret Black Cloth will answer and I should suppose that it might be procured As upon as cheap if not upon cheaper terms than Scarlet. Binding will I suppose answer the purpose as well as ferret. As to the making it there is really justly such a difference of price it is a decisive proof with me of the imperfection & unfitness of the old form. I am a little tenacious on the point as the new form has been fixed upon with of the fashion, as it has up a view to the good appearance of the troops which I consider as a primary object in military affairs. The colors have been selected with from motives of Utility. In many parts of the service of light cavalry, it is desireable to avoid them being discoverable at a great distance by glaring colours of Dress—
        